                 Case 2:20-cv-01315-WBS-KJN Document 5-2 Filed 07/01/20 Page 1 of 1

TO:
                                                                          REPORT ON THE
                   Mail Stop 8
Director of the U.S. Patent and Trademark Office                  FILING OR DETERMINATION OF AN
                  P.O. Box 1450                                    ACTION REGARDING PATENT OR
           Alexandria, VA 22313−1450                                        TRADEMARK


    In Compliance with 35 § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
filed in the U.S. District Court Eastern California on the following                       Patents or       Trademarks:

DOCKET NO.                   DATE FILED                      US District Court Eastern California
2:20−CV−01315−WBS−KJN        7/1/20                          Sacramento
PLAINTIFF                                                    DEFENDANT


VALYRIAN IP LLC                                              TELUS CORPORATION


        PATENT OR                     DATE OF PATENT                   HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                   OR TRADEMARK
1 6,970,706                  November 29, 2005                  Valyrian IP LLC

2

3

4

5


    In the above−entitled case the following patents(s) have been included:

DATE INCLUDED                INCLUDED BY
                                 Amendment             Answer                 Cross Bill             Other Pleading
        PATENT OR                     DATE OF PATENT                   HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                   OR TRADEMARK
1

2

3

4

5


    In the above−entitled case, the following decision has been rendered or judgment issued:

DECISION/JUDGMENT




CLERK                                              (BY) DEPUTY CLERK                                DATE
